 Case 5:21-cr-20272-JEL-KGA ECF No. 20, PageID.46 Filed 06/14/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,                             Criminal No. 5:21-cr-20272

         Plaintiff,                                   Hon. Judith E. Levy

vs.

GLORIA BUSH,

         Defendant.

__________________________________________________________________

                              Order Continuing the
              Plea Cut-off/Final Pretrial Conference and Trial Dates
                       and Finding Excludable Delay [19]

                                         and

             Order Granting Defendant’s Motion to Extend the Time
                        to File Additional Motions [16]



      The Court has considered the government’s motion to continue the plea cut-

off/final pretrial conference and trial dates and for a finding that the time period

from June 15, 2021 to the new trial date determined by the Court qualifies as

excludable delay under the Speedy Trial Act, 18 U.S.C. § 3161(h)(1)(B). (ECF No.

19.) For the reasons described in the government’s motion, and after considering

the factors listed in § 3161(h)(1)(B), the Court finds that Defendant is unavailable
 Case 5:21-cr-20272-JEL-KGA ECF No. 20, PageID.47 Filed 06/14/21 Page 2 of 3




due to trial on other charges against Defendant in the District of North Dakota and

that as such, the time from June 15, 2021 to the new trial date determined by the

Court qualifies as excludable delay under § 3161(h)(1)(B). Specifically, the Court

finds that:

    On April 7, 2021, before Defendant was charged in the instant case,

       Defendant was indicted by a federal grand jury in the District of North

       Dakota. See United States v. Turner, et al., Case No. 1:21-cr-00051, District

       of North Dakota, ECF No. 64.

    Defendant initially appeared in connection with that indictment in the

       Eastern District of Michigan, was detained pending trial, and was ordered

       removed and transferred to the District of North Dakota.

    Defendant was transferred to the District of North Dakota to answer to her

       pending charges and was arraigned there on June 7, 2021. See United States

       v. Turner, et al., Case No. 1:21-cr-00051, District of North Dakota, ECF No.

       97. That multi-defendant case has not yet been set for trial. As a result,

       Defendant is unavailable to appear for trial in the instant case, and the Court

       cannot at this time determine whether and when Defendant can be made

       available.

    IT IS THEREFORE ORDERED that the time from June 15, 2021 to

September 20, 2021, shall constitute excludable delay under the Speedy Trial Act,

                                           2
 Case 5:21-cr-20272-JEL-KGA ECF No. 20, PageID.48 Filed 06/14/21 Page 3 of 3




18 U.S.C. § 3161(h)(1)(B) because the Court finds that Defendant is unavailable

due to trial on other charges against Defendant in the District of North Dakota.

   IT IS FURTHER ORDERED that the plea cut-off/final pretrial conference will

be continued to September 7, 2021 at 2:30 p.m., and the trial will be continued to

September 20, 2021 at 8:30 a.m. The parties must promptly inform the Court when

and if the circumstances that justify the continuance no longer exist.

   IT IS FURTHER ORDERED that Defendant’s motion to extend the time to file

additional motions (ECF No. 16) is granted. The deadline for filing pretrial

motions is now August 11, 2021.

Dated: June 14, 2021                          s/Judith E. Levy
      Ann Arbor, Michigan                     JUDITH E. LEVY
                                              United States District Judge


                           CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served upon
counsel of record and any unrepresented parties via the Court s ECF System to their
respective email or First Class U.S. mail addresses disclosed on the Notice of
Electronic Filing on June 14, 2021.


                                              s/William Barkholz
                                              WILLIAM BARKHOLZ
                                              Case Manager




                                          3
